
	

113 HR 2875 IH: Waterfront of Tomorrow Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2875
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Financial Services and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize programs and activities for the improvement
		  and protection of ports and harbors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Waterfront of Tomorrow Act of
			 2013.
		2.Studies
			(a)Measures To
			 improve flood protection and climate resilience for New York City
				(1)StudyThe
			 Secretary of the Army shall conduct a study of measures to improve flood
			 protection and climate resilience for New York City, using both traditional
			 engineering and green infrastructure technologies.
				(2)ContentsIn conducting the study, the Secretary
			 shall—
					(A)assess traditional
			 engineering solutions, including tide gates and seawalls;
					(B)assess, in
			 consultation with the Administrator of the National Oceanic and Atmospheric
			 Administration, the use of alternative approaches, including oyster reef
			 restoration, tidal wetland restoration and construction, and other natural
			 designs that reduce storm surge impacts and retain storm water while providing
			 additional environmental benefits;
					(C)identify the cost and time associated with
			 implementing the measures described in subparagraphs (A) and (B), the potential
			 impact of such measures on the surrounding environment, and any adverse impacts
			 of such measures on local housing, commerce, or recreation; and
					(D)make a recommendation as to which of such
			 measures would provide the greatest protection for New York City coastal
			 communities and critical infrastructure from an event of a magnitude that is
			 equal to or greater than Hurricane Sandy.
					(3)Coordination to
			 prevent duplication of effortsThe Secretary shall carry out the
			 activities under this section in coordination with the study to be conducted by
			 the Secretary under the heading Corps of
			 Engineers—Civil—Investigations in title II of Public Law 113–2 (127
			 Stat. 5).
				(4)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall transmit to Congress a report on the results of the study.
				(5)Corps of
			 EngineersThe Secretary shall carry out this subsection acting
			 through the Chief of Engineers.
				(b)Environmental
			 impact of major disasters
				(1)StudyThe Administrator of the Environmental
			 Protection Agency, in consultation with the Administrator of the Occupational
			 Safety and Health Administration, shall conduct a study of the environmental
			 impact of each major disaster that the Administrator determines will have a
			 significant environmental impact on the waters of the United States.
				(2)DeterminationsIn
			 making determinations under paragraph (1), the Administrator of the
			 Environmental Protection Agency shall ensure that the Administrator conducts
			 studies under this subsection with respect to, at a minimum, 10 percent of the
			 major disasters declared in a fiscal year.
				(3)ContentsThe Administrator shall conduct a study
			 under this subsection with respect to a major disaster with the specific goal
			 of determining—
					(A)whether industrial
			 facilities discharged pollutants or other hazards into local waterways or the
			 water supply during the major disaster; and
					(B)if so, how to
			 avoid or minimize the risk of such pollution incidents in the future.
					(4)ReportNot later than 180 days after the date of
			 the declaration of a major disaster described in paragraph (1), the
			 Administrator shall transmit to Congress a report on the results of the study
			 conducted under this subsection with respect to the major disaster.
				(5)Major disaster
			 definedIn this subsection, the term major disaster
			 has the meaning given that term in section 102 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
				3.National freight
			 policy
			(a)GoalsSection 167(b) of title 23, United States
			 Code, is amended—
				(1)by striking
			 and at the end of paragraph (5);
				(2)by striking the
			 period at the end of paragraph (6) and inserting a semicolon;
				(3)by striking the
			 semicolon at the end of paragraph (7) and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(8)to ensure that the socioeconomic and
				environmental impacts of moving cargo through a community are fully accounted
				for in establishing the national freight
				network.
						.
				(b)Ports and
			 harborsSection 167(c) of
			 title 23, United States Code, is amended by adding at the end the
			 following:
				
					(3)Ports and
				harborsThe Secretary shall
				ensure that ports and harbors are incorporated into the national freight
				network.
					.
			4.Next generation
			 ports
			(a)Improvements to
			 port infrastructure and intermodal rail and highway networks
				(1)GrantsThe
			 Secretary of the Army is authorized to make grants to States and local
			 governments for projects to improve port infrastructure and intermodal rail and
			 highway networks.
				(2)Consideration of
			 local preferences and environmental concernsIn making grants to States and local
			 governments under this subsection, the Secretary shall ensure that local
			 preferences and environmental concerns are incorporated into any port
			 infrastructure and intermodal transportation improvements, so that disruptions
			 and adverse impacts are minimized.
				(b)Green
			 ports
				(1)DesignationThe Administrator of the Maritime
			 Administration, acting jointly with the Administrator of the Environmental
			 Protection Agency, shall establish a green port designation for ports that meet
			 certain environmental standards.
				(2)Grants and
			 technical assistanceThe Administrator of the Maritime
			 Administration is authorized to provide grants and technical assistance to a
			 port designated as a green port pursuant to paragraph (1) to implement
			 innovations that minimize the environmental impacts of port operations.
				5.Waterfronts as
			 main streets
			(a)Establishment of
			 grant programThe Secretary
			 of Commerce, acting through the Administrator of the Economic Development
			 Administration, shall carry out a grant program in accordance with the
			 requirements of this section.
			(b)Award of
			 grantsIn carrying out the
			 program, the Secretary may make grants to States and local governments for
			 projects to establish environmentally sustainable waterfront areas.
			(c)ApplicationsA
			 State or local government seeking a grant under the program shall submit to the
			 Secretary an application at such time and containing such information as the
			 Secretary may require.
			(d)Criteria
				(1)In
			 generalThe Secretary shall establish criteria for awarding
			 grants for projects under the program.
				(2)PriorityThe
			 criteria shall include an assessment of whether the applicant is able to
			 demonstrate the potential of a project—
					(A)to generate
			 economic growth and job creation; or
					(B)to improve the
			 environmental sustainability of waterfront areas.
					(e)Maximum grant
			 amountThe Secretary may not make grants under this section to a
			 State or local government in an amount that exceeds $10,000,000 in the
			 aggregate.
			(f)Reporting
			 requirementAs a condition
			 for receiving a grant under the program, a State or local government shall
			 agree to submit to the Secretary an annual report on the achievement of
			 performance measures, including the criteria described in subsection (d)(2), by
			 the State or local government for a period of 3 years after the grant is
			 awarded.
			(g)Federal
			 shareThe Federal share of the cost of a project carried out with
			 funds from a grant under the program may not exceed 75 percent.
			
